  8:19-cv-00419-BCB-CRZ Doc # 34 Filed: 06/05/20 Page 1 of 2 - Page ID # 121



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JOHN BERNHOLT, and BERNHOLT
DESIGN SOLUTIONS, INC.,
                                                                 8:19CV419
                     Plaintiffs,

       vs.                                         AMENDED PROGRESSION ORDER

JEFF ALLEN, ABP ENGINEERING, LLC,
MMIS HOLDINGS, LLC, and MIDWEST
MECHANICAL INDUSTRIAL SERVICES,
LLC,

                     Defendants.




      The parties have jointly requested the extension of certain deadlines (Filing
No. 33). Accordingly, IT IS ORDERED that the parties' joint motion (Filing No.
33) is granted and the final progression order is extended as follows:


      1)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is August 18, 2020. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             August 31, 2020.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      2)     The deadline for identifying expert witnesses expected to testify at the trial,
             (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
             experts, (Fed. R. Civ. P. 26(a)(2)(C)) is September 9, 2020.

      3)     The deadlines for complete expert disclosures1 for all experts expected to



      1  While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
  8:19-cv-00419-BCB-CRZ Doc # 34 Filed: 06/05/20 Page 2 of 2 - Page ID # 122



            testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
            retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                   For the plaintiff(s):                October 6, 2020.
                   For the defendant(s):                November 5, 2020.
                   Plaintiff(s)’ rebuttal:              November 19, 2020.

      4)    The deposition deadline, including but not limited to depositions for oral
            testimony only under Rule 45, is December 9, 2020.

      5)    The deadline for filing motions to dismiss and motions for summary
            judgment is January 5, 2021.

      6)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is January 5, 2021.

      7)    The parties shall comply with all other stipulations and agreements recited
            in their Rule 26(f) planning report that are not inconsistent with this order.

      8)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge, including all requests for
            changes of trial dates. Such requests will not be considered absent a
            showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.



      Dated this 5th day of June, 2020.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge




within that expert’s treatment records and reports must be separately and timely
disclosed.
